DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 13 July 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10334563 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Status of the Claims
Based on the current set of claims (Claims, 13 July 2022), Claims 1, 3-11, 12, and 14-19 are pending.
Based on the current set of claims (Claims, 13 July 2022), Claims 1, 10, and 12-16 are amended.  The amendments to Claim 1 and Claim 12 are narrowing and said amendments are supported by the originally-filed Claims (Claims, 06 November 2020, See Claim 2 and Claim 13).

Response to Arguments
Applicant’s arguments regarding the interpretation of Claims 14-16 under 35 U.S.C. §112(f) have been fully considered and are persuasive.  The interpretation of Claims 14-16 under 35 U.S.C. §112(f) has been withdrawn. 
Applicant’s arguments regarding the rejection of Claim 10 under 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of Claim 10 under 35 U.S.C. §112(b) has been withdrawn. 
Applicant’s arguments regarding the rejection of Claims 1, 3-12, and 14-19 on ground of nonstatutory double patenting as being unpatentable over claims 3, 8, 9, 10, and 13 of U.S. Patent No. 10,334,563 (hereinafter referred to as “’563 Patent”) have been fully considered and are persuasive.  The rejection of Claims 1, 3-12, and 14-19 on ground of nonstatutory double patenting as being unpatentable over claims 3, 8, 9, 10, and 13 of U.S. Patent No. 10,334,563 has been withdrawn. 
Applicant's arguments regarding the rejection of Claims 1-2, 6-9, 11-13, and 17-19 under 35 U.S.C. §102(a)(2) have been fully considered but they are not persuasive.
Applicant argues Palanki fails to disclose “a first receiving unit configured to, when the user equipment is determined as a relay node, receive device-to-device communication relay configuration information sent by the network control node supports device-to-device communication relay” of Claim 12 and “receiving, by the user equipment, device-to-device communication relay configuration information sent by the network control node supports device-to-device communication relay” of Claim 1.  Applicant states that the difference between the claims and the prior art is different because “the pilot measurement included in the information for the client UE disclosed by Palanki is different from the relay-related information of present application in functions” (Remarks, 13 July 2022, Pg. 8-9, Claim Rejections – 35 USC §§102 and 103).
Examiner respectfully disagrees.
The issue, here, is whether the “pilot measurement” does not disclose “relay-related information” because the function of each is different.  First, Examiner notes to Applicant that Claim 1 does not recite or suggest “a function” of the “relay-related information”, therefore the reliance on a distinction is not a valid argument.  Furthermore, Applicant is reminded that “[a]lthough the claims are interpreted in light of the specification, limitations from the specification are not read into the claims” (See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993)).  Here, an alleged different in “function” is not appropriate because the features upon which Applicant relies (i.e. a function of relay-related information) is not recited in the rejected claims.
Examiner maintains the rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6-9, 11, 12, and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Palanki et al. (US 20100167743 A1; hereinafter referred to as “Palanki”).
Regarding Claim 12, Palanki discloses a user equipment, comprising a processor and a storage device (¶100-101 & Fig. 11, Palanki discloses a device comprising a processor and memory where the memory stores code/instructions for execution by the processor), wherein the storage device stores processor-executable programs comprising: 
a first sending unit (¶92-94 & Fig. 11, Palanki discloses that a relay user equipment (UE) comprises a transmitter 1132) configured to send relay-related information used for determining a relay node to a network control node (¶37 & Fig. 2 (Step 4), Palanki discloses sending, by a relay user equipment (UE) 120-N of a plurality of candidate relay UEs, a pilot measurement for a client UE 130 where the pilot measurement is used to determine which candidate relay UE will be used to relay data from an evolved node B (eNB) 110 to the client UE); and 
a first receiving unit (¶92-94 & Fig. 11, Palanki discloses that a relay user equipment (UE) comprises a receiver 1136) configured to, when the user equipment is determined as a relay node, receive device-to-device communication relay configuration information sent by the network control node (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses receiving, by the relay UE 120-N from the eNB 110, an indication of a selected relay UE when the eNB selects the relay UE 120-N, from the plurality of relay UEs 120, to serve as a relay for the client UE) supports device-to-device communication relay (¶37 & Fig. 2 (Step 4), Palanki discloses sending, by a relay user equipment (UE) 120-N of a plurality of candidate relay UEs, a pilot measurement for a client UE 130 when the pilot measurement is above a certain threshold.  Here, the candidate relay UE would be indicating that it is capable of supporting device-to-device relaying when the pilot measurement is above a threshold.  The non-reporting of the pilot measurement would be an indication of not being able to support device-to-device relaying).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 12.
Regarding Claim 17, Palanki discloses the user equipment according to claim 12.
Palanki further discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication transmission resource configuration (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses that the indication of a selected relay UE configures a device-to-device connection where communication, including reception and transmission, between the relay UE and the client UE occur on time-frequency resources).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 17.
Regarding Claim 18, Palanki discloses the user equipment according to claim 12.
Palanki further discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication reception resource configuration (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses that the indication of a selected relay UE configures a device-to-device connection where communication, including reception and transmission, between the relay UE and the client UE occur on time-frequency resources).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 18.
Regarding Claim 19, Palanki discloses the user equipment according to claim 12.
Palanki further discloses the device-to-device communication relay configuration information comprises: relay node device-to-device communication transmission and reception resource configuration (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses that the indication of a selected relay UE configures a device-to-device connection where communication, including reception and transmission, between the relay UE and the client UE occur on time-frequency resources).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 19.
Regarding Claim 9, Palanki discloses the method according to claim 1.
Palanki further discloses the network control node comprises: a base station and/or a network element having a ProSe function and/or other network elements executing a device-to-device communication relay selection function (¶37 & Fig. 2, Palanki discloses an evolved node B (eNB) having a capability to select a relay for using device-to-device (D2D) communication in order to relay information from the network to client UEs).
Regarding Claim 11, Palanki discloses the method according to claim 1.
Palanki further discloses the method further comprises: 
after the user equipment determined as the relay node receives the device-to-device communication relay configuration information sent by the network control node, executing, by the user equipment, activation and/or setup, release and/or deactivation or modification of a relay function of the determined relay node according to the device-to-device communication relay configuration information (¶37 & Fig. 2 (Step 5 and Step 6), Palanki discloses that the received indication of a selected relay UE causes the activation or setup of a device-to-device connection between the relay UE and the client UE occur on time-frequency resource).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Palanki in view of Ryu et al. (US 20160204847 A1; hereinafter referred to as “Ryu”).
Regarding Claim 3, Palanki discloses the method according to claim 1.
However, Palanki does not explicitly discloses before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, a relay reception resource pool sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell.
Ryu, a prior art reference in the same field of endeavor, teaches before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, a relay reception resource pool sent or preconfigured by the network control node through broadcasting (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a location information that indicates a plurality of candidate relay UEs that can be used for reception and/or transmission to the remote UE); 
judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell (¶172-177, Ryu teaches determining, by a candidate relay, whether the link quality, or signal strength, between the UE-relay and the network is above a threshold), and 
sending the relay-related information to the network control node only when the relay threshold is satisfied (¶172-177, Ryu teaches reporting, by a candidate relay, the link quality of the access link and the link quality of the backhaul link to the eNB), wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell (¶172-177, Ryu teaches that at least one of the threshold is a minimum link quality, or signal strength, of the backhaul link).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Palanki by requiring that before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, a relay reception resource pool sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 4, Palanki discloses the method according to claim 1.
However, Palanki does not explicitly disclose before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, relay threshold information sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell.
Ryu, a prior art reference in the same field of endeavor, teaches before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, relay threshold information sent or preconfigured by the network control node through broadcasting (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a threshold indicating a link quality, or signal strength, between the UE-relay and the network prior to the candidate relay UE's selection as the relay UE); 
judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell (¶172-177, Ryu teaches determining, by a candidate relay, whether the link quality, or signal strength, between the UE-relay and the network is above a threshold), and 
sending the relay-related information to the network control node only when the relay threshold is satisfied (¶172-177, Ryu teaches reporting, by a candidate relay, the link quality of the access link and the link quality of the backhaul link to the eNB), wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell (¶172-177, Ryu teaches that at least one of the threshold is a minimum link quality, or signal strength, of the backhaul link).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Palanki by requiring that before the user equipment sends the relay-related information to the network control node, receiving, by the user equipment, relay threshold information sent or preconfigured by the network control node through broadcasting; judging, by the user equipment, whether a relay threshold is satisfied according to the measurement result of measurement performed to the serving cell, and sending the relay-related information to the network control node only when the relay threshold is satisfied, wherein the relay threshold information comprises: a link quality measurement minimum threshold of the serving cell as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 3 and Claim 4.
Regarding Claim 10, Palanki discloses the method according to claim 1.
However, Palanki does not explicitly disclose the method further comprises: receiving, by the user equipment, request information, sent by the network control node, of the relay-related information or report configuration information of the relay-related information, and the user equipment sending the relay-related information according to the request information of the relay-related information or the report configuration information of the relay- related information.
Ryu, a prior art reference in the same field of endeavor, teaches receiving, by the user equipment, request information, sent by the network control node, of the relay-related information or report configuration information of the relay-related information (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a threshold indicating a link quality, or signal strength, between the UE-relay and the network prior to the candidate relay UE's selection as the relay UE), and the user equipment sending the relay-related information according to the request information of the relay-related information or the report configuration information of the relay- related information (¶172-177, Ryu teaches reporting, by a candidate relay, the link quality of the access link and the link quality of the backhaul link to the eNB).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Palanki by receiving, by the user equipment, request information, sent by the network control node, of the relay-related information or report configuration information of the relay-related information, and the user equipment sending the relay-related information according to the request information of the relay-related information or the report configuration information of the relay- related information as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 14, Palanki discloses the user equipment according to claim 12.
However, Palanki does not explicitly disclose wherein the user equipment further comprises: a resource pool monitoring unit configured to receive a relay reception resource pool sent or preconfigured by the network control node through broadcasting.
Ryu, a prior art reference in the same field of endeavor, teaches the user equipment further comprises: 
a resource pool monitoring unit configured to receive a relay reception resource pool sent or preconfigured by the network control node through broadcasting (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a location information that indicates a plurality of candidate relay UEs that can be used for reception and/or transmission to the remote UE).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Palanki by requiring that the user equipment further comprises a resource pool monitoring unit configured to receive a relay reception resource pool sent or preconfigured by the network control node through broadcasting as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 15, Palanki discloses the user equipment according to claim 12.
However, Palanki the user equipment further comprises: a resource pool monitoring unit configured to receive relay threshold sent or preconfigured by the network control node through broadcasting.
Ryu, a prior art reference in the same field of endeavor, teaches the user equipment further comprises: a resource pool monitoring unit configured to receive relay threshold sent or preconfigured by the network control node through broadcasting (¶172-177, Ryu teaches receiving, by a candidate relay via broadcast signaling, a threshold indicating a link quality, or signal strength, between the UE-relay and the network prior to the candidate relay UE's selection as the relay UE).
It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to modify Palanki by requiring that the user equipment further comprises a resource pool monitoring unit configured to receive relay threshold sent or preconfigured by the network control node through broadcasting as taught by Ryu because the discovery and selection of optimized UE relays is improved with minimal power consumption (Ryu, ¶27).
Regarding Claim 16, Claim 16 is rejected on the same basis as Claim 14 and Claim 15. 

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544. The examiner can normally be reached M-F 12:00PM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC NOWLIN/Examiner, Art Unit 2474